United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1764
                                    ___________

James A. Marcucci,                   *
                                     *
              Appellant,             *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
City of Virginia, Minnesota;         *
Commission of the Department of      *    [UNPUBLISHED]
Public Utilities of the City of      *
Virginia, Minnesota,                 *
                                     *
              Appellees.             *
                                ___________

                          Submitted: April 5, 1999
                              Filed: April 20, 1999
                                   ___________

Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

        James Marcucci appeals from the district court’s1 grant of summary judgment
to his employer, the Department of Public Utilities for the City of Virginia, Minnesota
(PUC), in this failure-to-promote employment discrimination action under the Age
Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-634. Upon de novo


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
review, see Lynn v. Deaconess Med. Ctr.-West Campus, 160 F.3d 484, 486 (8th Cir.
1998), we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-